DETAILED ACTION
Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group 1 comprising claims 1 – 15 and 20 in the reply filed on 8/18/2022 is acknowledged.
Claims 16 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ambient space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the internal flow channel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the internal flow channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the microfluidic lateral flow chip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the inner flow channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 – 8, 10 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0143194 A1; “Lee”) in view of  Handique et al. (EP 2 363 207 B1; “Handique”).
Regarding claim 1, Lee teaches  a microfluidic chip structure (paragraphs [0026] – [0036]; figures 1, 2A, 2B, 3, 4A and 5A) comprising:
a body (upper plate 10 and lower plate 50; figure 1; paragraph [0026]) defining an inner flow volume;
an inlet (inlet 12) provided to the body for connecting the inner flow volume to the ambient space; and
a sample channel (first fluid passage 18, detection chamber 20 and fluid passage 24) forming part of the inner flow volume and being connected to the inlet for the passage of fluid between the inlet and the sample channel;
wherein,
the sample channel comprises a first hydrophobic stop (valve 30 comprising hydrophobic region 72; paragraph [0027]) and a second hydrophobic stop (valve 22 comprising hydrophobic region 74) at a distance from the first hydrophobic stop so as to provide a metered reaction volume there between,
an expelling channel (cleaning liquid storage chamber 32; paragraph [0026]) connected to the metered reaction volume (detection chamber 20; paragraph [0026]) of the sample channel through the first hydrophobic stop (valve 30 comprising hydrophobic region 72; paragraph [0027]) for the passage of fluid between the expelling channel (cleaning liquid storage chamber 32; paragraph [0026]) and the reaction volume (detection chamber 20; paragraph [0026]), and
a sample reservoir (waste chamber 26; paragraph [0026]) connected to the metered reaction volume (detection chamber 20; paragraph [0026]) of the sample channel through the second hydrophobic stop (valve 22 comprising hydrophobic region 74) for the passage of fluid between the reaction volume (detection chamber 20) and the sample reservoir (waste chamber 26).
Lee does not specifically teach that the microfluidic chip comprises a waste channel forming part of the inner flow volume and being connected to the inlet for the passage of fluid between the inlet and the waste channel.
However, a waste channel connected to the sample inlet for removing excess sample liquid is well known in the art. For example, Handique teaches a microfluidic device comprising two hydrophobic stops (hydrophobic regions h1 and h2) connected with a pneumatic source (HTR2 and HTR1) and a waste channel (e.g., the channel leading to features overflow 2 and vent 1) (paragraphs [0045] and [0141] – [0144]; figures 1, 8a and 8b). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a waste channel forming part of the inner flow volume and being connected to the inlet for the passage of fluid between the inlet and the waste channel.
Regarding claim 2, as discussed above, Handique teaches a microfluidic device comprising two hydrophobic stops (hydrophobic regions h1 and h2) connected with a pneumatic source (HTR2 and HTR1) and a waste channel (e.g., the channel leading to features overflow 2 and vent 1) (paragraphs [0045] and [0141] – [0144]; figures 1, 8a and 8b).
Regarding claim 5, Lee teaches that the channels and the sample reservoir are encased into the body of the microfluidic device (paragraph [0026]; figure 3).
Regarding claim 6, Lee teaches that the body has a layered structure comprising a top substrate (upper plate 10) and a bottom substrate (lower plate 50) having an internal flow channel (e.g., forming detection chamber 20) between the substrates (paragraph [0026]; figures 3 and 5a; paragraph [0030]; figures figure 5b).
Regarding claim 7, Lee teaches that the microfluidic device can comprise three layers including an intermediate plate (paragraph [0030]).
Regarding claim 8, Lee teaches  that the inlet is a through-hole (inlet 12) in the top substrate (paragraph [0027]; figure 4A; paragraph [0034]; figure 6A).
Regarding claim 10, Lee teaches that the microfluidic device body can be flexible since it can be made of a flexible material, such as polydimethylsiloxane (PDMS), polypropylene (PP) or polytetrafluoroethylene (PTFE) (paragraph [0010]).
Regarding claim 12, since the prior teaches the same apparatus structure as claimed as discussed above, it is considered to be capable of allowing the inner volume of the microfluidic device free air flow when sample and reagent fluids are not present.
Regarding claim 13, Lee teaches that the microfluidic device can include a micropump (micropump 36 is fluidically connected to waste chamber 26; paragraphs [0007] and [0026]).
Regarding claim 14, since the prior teaches the same apparatus structure as claimed as discussed above, it is considered to be capable of providing a two-dimensional fluid flow within the channels device.
Regarding claim 15, Lee teaches  that the microfluidic device  can be configured to facilitate an immunoassay or antibody test using immobilized antibodies on a detection electrode in the detection chamber 20 (paragraph [0029]; figures 1, 2A, 3 and 5A).
Claim(s) 3, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0143194 A1; “Lee”) in view of  Handique et al. (EP 2 363 207 B1; “Handique”), and further in view of Iwai et al. (“Finger-powered microfluidic systems using multilayer soft lithography and injection molding processes. Lab on a Chip, 2014, Vol. 14, No. 19, pages 3790 – 3799; “Iwai”).
Regarding claims 3 and 4, Lee does not specifically teach the microfluidic according to claim 2, wherein the pneumatic source is a manual pressurizer comprising a blister pump configured to provide elevated pressure to the expelling channel to flush a sample fluid in the metered reaction volume to the sample reservoir.
However, microfluidic devices with manual pressurizers are well known in the art. For example, Iwai teaches a manual pneumatic source for a microfluidic device comprising a blister pump (abstract; figure 1a). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the pneumatic source is a manual pressurizer comprising a blister pump configured to provide elevated pressure to the expelling channel in order to flush a sample fluid in the metered reaction volume to the sample reservoir.
Regarding claim 20, incorporating the manual pressurizer as indicated above would enable pressurized air to flow into the inner flow channel.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0143194 A1; “Lee”) in view of  Handique et al. (EP 2 363 207 B1; “Handique”), and further in view of  Kazuyoshi et al. (US 2015/024477 A1; “Kazuyoshi”). 
Regarding claim 9, Lee does not specifically teach the incorporation of a seal with the microfluidic device.
However, providing a microfluidic chip with a seal that can be opened and closed to permit and prevent the flowing of fluids such as sample fluid and reagent fluid into the inner volume of the microfluidic device is well known in the art. For example, Kazuyoshi teaches a microfluidic chip comprising a seal for this purpose (sealing member 19 and 221; paragraphs [0046], [0117] and [0118]; figures 3 and 13). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide  seal as claimed with the microfluidic device for controlling fluid flow within the device.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0143194 A1; “Lee”) in view of  Handique et al. (EP 2 363 207 B1; “Handique”), and further in view of Karlsen et al. (US 2012/196280 A1; “Karlsen”).
Regarding claim 11, Lee does not specifically teach that the microfluidic device is configured  to facilitate an optical test.
However, optical detection in microfluidic devices is well known in the art. For example, Karlsen teaches microfluidic devices configured for optical detection (paragraphs [0111] and [0112]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the microfluidic device for optical detection of target analytes and expand the number of methods used for detecting analytes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lowe et al. (US 2013/0309778 A1) teach a microfluidic device comprising a microchannel system and hydrophobic stops for facilitating fluid flow control within the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796